 Case 1:18-cr-00457-AJT Document 248 Filed 07/05/19 Page 1 of 3 PageID# 2628



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :      Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN, et al.                       :


DEFENDANT RAFIEKIAN’S NON-CONFIDENTIAL SUPPORTING MEMORANDUM

       Pursuant to Local Criminal Rule 49(D), Mr. Rafiekian, through counsel, respectfully

moves the Court to reset the next Docket Call in this case— currently scheduled for July 9, 2019

at 10:00 A.M.—for July 8, 2019, at a time convenient to the Court.

       The Court has inherent power to seal submitted materials. See In re Knight Pub. Co., 743

F.2d 231, 235 (4th Cir. 1984) (“The trial court has supervisory power over its own records and

may, in its discretion, seal documents if the public’s right of access is outweighed by competing

interests.”); Am. Civil Liberties Union v. Holder, 673 F.3d 245, 255–56 (4th Cir. 2011).

       Mr. Rafiekian’s motion is in response to the government’s ex parte motion and notice of

correction. Because the government filed its motion ex parte and under seal, Mr. Rafiekian may

only address the government’s motion by also filing under seal.

       Accordingly, Mr. Rafiekian seeks an Order granting his request for leave to file his

Motion for July 8, 2019 hearing under seal.

Dated: July 5, 2019                                  Respectfully submitted,

                                                     /s/
                                                     Mark J. MacDougall (Pro Hac Vice)
                                                     Stacey H. Mitchell (Pro Hac Vice)
                                                     John C. Murphy (Pro Hac Vice)
                                                     Adam A. Bereston (Pro Hac Vice)
                                                     Samantha J. Block (Pro Hac Vice)
                                                     Counsel for Bijan Rafiekian
                                                     Akin Gump Strauss Hauer & Feld LLP
Case 1:18-cr-00457-AJT Document 248 Filed 07/05/19 Page 2 of 3 PageID# 2629



                                         2001 K Street NW
                                         Washington, DC 20006
                                         Telephone: (202) 887-4000
                                         Fax: (202) 887-4288
                                         E-mail: mmacdougall@akingump.com
                                                 shmitchell@akingump.com


                                         /s/
                                         Robert P. Trout (VA Bar # 13642)
                                         Counsel for Bijan Rafiekian
                                         Trout Cacheris & Solomon PLLC
                                         1627 Eye Street, NW
                                         Suite 1130
                                         Washington, DC 20006
                                         Telephone: (202) 464-3311
                                         Fax: (202) 463-3319
                                         E-mail: rtrout@troutcahceris.com




                                     2
 Case 1:18-cr-00457-AJT Document 248 Filed 07/05/19 Page 3 of 3 PageID# 2630



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 5th day of July 2019, true and genuine copies of Defendant

Bijan Rafiekian’s Memorandum in Support of his Motion for Leave to File Under Seal were sent

via electronic mail by the Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-VA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                            /s/
                                                            Robert P. Trout (VA Bar # 13642)




                                                3
